DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive. 	Regarding Claim 9, applicant argues that 212 of Huang cannot be considered a substrate as it is described as a compressive dielectric used as a passivation layer, and that Huang explicitly teaches 130 as a substrate.  However, under BRI substrate is considered a layer onto which another element is formed, and 212 may still function as a substrate for 121.  Furthermore, Huang labels 130 as a substrate but does specify other elements may function as a substrate.  Applicant argues that Para [0029] states that RDL 213 is between 212 and 127.  However, Para [0029] refers to Fig. 2G where 213 is formed on top of 212, as is shown in the Figure 127 is directly contacting both 212 and 121 and 213 does not interfere with direct contact.   Applicant amends Claim 9 to solely teach the second stiffener member comprising metal dielectric, which is taught in the updated rejection below.	Regarding Claim 1, applicant repeats the argument that 212 cannot be considered a substrate, and the argument is not persuasive for the same reasons explained above.  Applicant also argues that Huang does disclose the molding compound as 221 cannot be considered as being of a molding material such as 123.  However, under BRI 221/123 are materials that mold around the device and the stiffener members and together can reasonably be considered a compound.  Furthermore applicant argues  that Huang provides no evidence of two similar elements having different thermal expansions, however, Huang does not teach all similar elements have the same CTE and Lee further discloses elements with the same function (i.e. substrate, stiffener, etc.) having different CTEs.


Status of the Claims
Claims 6, 8, 12-14 are canceled.  Claims 15-18 are added.  No new matter. Claims 1-5, 7, 9-11, and 15-18 are present for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2014/0252647) .	Claim 15, Huang discloses (Fig. 2I) a semiconductor device assembly comprising: 	a substrate (212, compressive dielectric layer under broadest reasonable interpretation (BRI) may be considered substrate, Para [0027])  having a first side (top side of 212) and a second side (bottom side of 212); 	a semiconductor device (121, semiconductor die, Para [0017]) having a first side (top of 121) and second side (bottom of 121), wherein the semiconductor device is positioned on the first side of the substrate (121 is positioned on top side of 212) with the second side of the semiconductor device being adjacent the first side of the substrate (bottom of 121 is adjacent top side of 212); 	a mold compound (123, molding compound, Para [0018]) that encapsulates at least the semiconductor device (123 encapsulates 121); 219, passivation layer, Para [0034]) positioned on a top surface of the mold compound (219 on top surface of 123); and 	a second stiffener member comprised of a metal (127, connector may be made of conductive materials like metal, Para [0029]), the at least one stiffener member being positioned directly between the second side of the semiconductor device and the first side of the substrate (127 is directly between bottom side of 121 and top side of 212).	Claim 16, Huang discloses (Fig. 2I) the semiconductor device assembly of claim 15, wherein the at least one stiffener member further comprises a plurality of stiffener members (there are a plurality of 219).	Claim 17, Huang discloses (Fig. 2I) the semiconductor device assembly of claim 15, wherein the second stiffener member further comprises a plurality of second stiffener members (there are a plurality of 127).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647) in view of Lee (US 2014/0146498).
	Claim 1, Huang discloses (See annotated Fig. 2I below) a semiconductor device assembly comprising: 212, compressive dielectric layer under broadest reasonable interpretation (BRI) may be considered substrate, Para [0027]) having a first side (top side of 212) and a second side (bottom side of 212); 	a semiconductor device (121, semiconductor die, Para [0017]) having a first side (top side of 121) and a second side (bottom side of 121), wherein the semiconductor device is positioned on the first side of the substrate (121 is positioned on top side of 212) with the second side of the semiconductor device being adjacent the first side of the substrate (bottom of 121 is adjacent top of 212); 	a plurality of discrete stiffener members (1st and 2nd, 219, passivation layers, Para [0034]) positioned on the first side of the semiconductor device (1st and 2nd  are positioned on top side of 121); and 	a mold compound (221/123, polymer/molding under BRI considered molding compound, Para [0034]) that completely encapsulates at least the semiconductor device and the plurality of discrete stiffener members (221/123 completely encapsulates 121 and 1st and 2nd)
	Shih does not explicitly disclose wherein the substrate has a first coefficient of thermal expansion, the semiconductor device has a second coefficient of thermal expansion, the mold compound has a third coefficient of thermal expansion, and the plurality of discrete stiffener members have a fourth coefficient of thermal expansion, and wherein each of the first, second, third, and fourth coefficients of thermal expansion differ.	However, Lee discloses (Figs. 1 and 6) wherein a substrate (110, substrate, Para [0072]) has a first coefficient of thermal expansion (Table 2, 110 can have CTE of 30 x 10-6), a semiconductor device (120, active element, Para [0072]) has a second coefficient of thermal expansion (Table 1, 120 can have CTE of 3.6 x 10-6) , a mold compound (140, molding part, Para [0037]) has a third coefficient of thermal expansion (140 can have CTE of 27.5 x 10-6) , and a stiffener member (206, additional layer for decreasing warpage, Para [0074]( has a fourth coefficient of thermal expansion (Para [0061], 206 can -6 or more), and wherein each of the first, second, third, and fourth coefficients of thermal expansion differ (110, 120, 140, and 206 have different CTEs).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that each element has a CTE and the CTEs may be different as determined by common materials used in a semiconductor package (Lee, see tables 1-3, Para [0047]-[0054]).	
    PNG
    media_image1.png
    504
    706
    media_image1.png
    Greyscale

Claim 2, Huang in view of Lee discloses the semiconductor device assembly of claim 1.	Huang in view of Lee does not explicitly disclose wherein the plurality of discrete stiffener members are configured so that the fourth coefficient of thermal expansion is between the first coefficient of thermal expansion and the third coefficient of thermal expansion.	However, Lee discloses stiffener 206 may have a CTE of 20 x10-6 or more, Para [0061]).	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huang (US 2014/0252647) in view of Seo (US 2016/0232838).	Claim 9,  Huang discloses (Fig. 2I) a semiconductor device assembly comprising: 	a substrate (212, compressive dielectric layer under broadest reasonable interpretation (BRI) may be considered substrate, Para [0027])  having a first side (top side of 212) and a second side (bottom side of 212); 	a semiconductor device (121, semiconductor die, Para [0017]) having a first side (top of 121) and second side (bottom of 121), wherein the semiconductor device is positioned on the first side of the substrate (121 is positioned on top side of 212) with the second side of the semiconductor device being adjacent the first side of the substrate (bottom of 121 is adjacent top side of 212); 	a mold compound (123, molding compound, Para [0018]) that encapsulates at least the semiconductor device (123 encapsulates 121); 	at least one stiffener member (219, passivation layer, Para [0034]) positioned on a top surface of the mold compound (219 on top surface of 123); and 	a second stiffener member comprised of a material (127, connector, Para [0029]), the at least 127 is directly between bottom side of 121 and top side of 212).	Huang does not explicitly disclose the second stiffener member comprised of a metal dielectric.	However, Seo discloses a metal dielectric layer 1201 may be used as a connector (1201 can be used to connect to pads, Para [0074]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the metal dielectric material of Seo to the connector of Huang as it is a known material for the intended use of forming a connection.	Claim 10, Huang in view of Seo discloses the semiconductor device assembly of claim 9.	Huang discloses (Fig. 2I) wherein the at least one stiffener member further comprises a plurality of stiffener members (there are a plurality of 219).	Claim 11, Huang in view of Seo discloses the semiconductor device assembly of claim 9.	Huang discloses (Fig. 2I) wherein the second stiffener member further comprises a plurality of second stiffener members (there are a plurality of 127).	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Huang (US 2014/0252647) in view of Lee (US 2014/0146498) in further view of Hsiao (US 2012/0074588).	Claim 4, Huang in view of Lee discloses the semiconductor device assembly of claim 1.	Huang in view of Lee does not explicitly disclose wherein the plurality of discrete stiffener members are comprised of metal, a metal dielectric, carbon nanotubes, fiberglass, woven material, or glass.	However, Hsiao discloses (Fig. 2) stiffener member (214, device stiffener, Para [0042]) comprised of metal, a metal dielectric, carbon nanotubes, fiberglass, woven material, or glass (214 can be glass, Para [0042]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647)  in view of Lee (US 2014/0146498) in view of Hua (US 2004/0188817) in further view of Corisis (US 2004/0038447).
	 Claim 3, Huang in view of Lee discloses the semiconductor device assembly of claim 1.
	Huang in view of Lee does not explicitly disclose wherein the semiconductor device assembly has a warpage of 50 microns or less at 260 degrees Celsius.	However, Hua discloses (Fig. 8) a warpage of 50 microns or less at 260 degrees Celsius (warpage is approximately 1.7 and 0.4 microns at 260 Celsius).	Furthermore Corisis discloses the need to reduce warpage of a semiconductor assembly as it can cause failure between links of device elements and damage the device (Para [0004])
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to minimize warpages as warpage can cause stress and the damage the device (Corisis, Para [0004]).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647) in view of Lee (US 2014/0146498) in view of Hua (US 2004/0188817) in view of Corisis (US 2004/0038447) in further view of Yazzie (US 2019/0103345).	Claim 5, Huang in view of Lee discloses the semiconductor device assembly of claim 1.
	Huang in view of Lee does not explicitly disclose wherein the substrate has a first warpage at 260 degrees Celsius, wherein the semiconductor device and the plurality of discrete stiffener members have a combined second warpage at 260 degrees, and wherein the second warpage substantially corresponds to the first warpage.

	Furthermore Corisis discloses the need to reduce warpage of a semiconductor assembly as it can cause failure between links of device elements and damage the device (Para [0004]).	Lastly, Yazzie discloses counteracting warpage of an IC package by matching warpages (Para [0071]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to minimize warpages as warpage can cause stress and the damage the device (Corisis, Para [0004]).
	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647)  in view of by Lee (US 2014/0146498) in view of Hua (US 2004/0188817) in further view of Corisis (US 2004/0038447).		Claim 18, Huang discloses the semiconductor device assembly of claim 15.	Huang does not explicitly disclose wherein the at least one stiffener member has a coefficient of thermal expansion, wherein the coefficient of thermal expansion of the at least one stiffener member is configured so that the semiconductor device assembly has a warpage of 50 microns or less at 260 degrees Celsius. 	However, Lee discloses a stiffener member (160) has a coefficient of thermal expansion (Para [0068], 160 may have CTE of 10 x 10-6 or less), wherein the coefficient of thermal expansion of the at least one stiffener member is configured so that the semiconductor device assembly has a warpage (Figs. 4-5, show 160 with different CTEs to achieve different warpages).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the CTE as it can lead to decreased warpage (Lee, Para [0056] – [0068]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to minimize warpages as warpage can cause stress and the damage the device (Corisis, Para [0004]).
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2014/0252647) in view of Seo (US 2016/0232838)  in view of by Lee (US 2014/0146498) in view of Hua (US 2004/0188817) in further view of Corisis (US 2004/0038447).		Claim 7, Huang discloses the semiconductor device assembly of claim 9.	Huang does not explicitly disclose wherein the at least one stiffener member has a coefficient of thermal expansion, wherein the coefficient of thermal expansion of the at least one stiffener member is configured so that the semiconductor device assembly has a warpage of 50 microns or less at 260 degrees Celsius. 	However, Lee discloses a stiffener member (160) has a coefficient of thermal expansion (Para [0068], 160 may have CTE of 10 x 10-6 or less), wherein the coefficient of thermal expansion of the at least one stiffener member is configured so that the semiconductor device assembly has a warpage (Figs. 4-5, show 160 with different CTEs to achieve different warpages).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the CTE as it can lead to decreased warpage (Lee, Para [0056] – [0068]).	Hua discloses (Fig. 8) an assembly resulting in a warpage of 50 microns or less at 260 degrees Celsius (warpage is approximately 1.7 and 0.4 microns at 260 Celsius).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to minimize warpages as warpage can cause stress and the damage the device (Corisis, Para [0004]).	

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819